IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD-0857-14



                          KENNETH LEE DOUDS, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                           BRAZORIA COUNTY

              M EYERS, J., filed a dissenting opinion.

                           DISSENTING OPINION

       While the majority holds that Appellant failed to preserve his Fourth Amendment

complaint, I disagree. I believe that the court of appeals properly set out the law and that,

once the defendant established that the search was conducted without a warrant, the burden

became the State’s to show that the search was reasonable without a warrant. State v.

Robinson, 334 S.W.3d 776, 778-79 (Tex. Crim. App. 2011). It is the State’s burden to show

why the warrantless blood draw was reasonable; not the defendant’s to prove that the
                                                                       Douds dissent - Page 2

warrantless action was unreasonable. Appellant had no burden to show lack of exigent

circumstances, and he did not abandon his Fourth Amendment claim simply because the

suppression hearing focused on Section 724.012 of the Texas Transportation Code.

       For these reasons, I would affirm the judgment of the court of appeals and, therefore,

I respectfully dissent.

                                                         Meyers, J.

Filed: October 14, 2015

Publish